Citation Nr: 0809400	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-03 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ft. 
Harrison, Montana


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
medical care. 


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1984 to 
April 1986.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana, 
which denied basic entitlement to VA health benefits.  In 
April 2005, the appellant timely filed a Notice of 
Disagreement (NOD), and the RO provided a Statement of the 
Case (SOC).  Thereafter, in February 2006, the appellant 
timely filed a substantive appeal. 
The appellant initially requested a Board hearing on this 
matter, but subsequently withdrew that request in writing in 
May 2006.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The appellant served on active duty for less than twenty-
four consecutive months after September 7, 1980; he received 
a General Honorable Discharge. 

2.  The appellant did not receive an early out or hardship 
discharge and was not separated from service because of a 
service-connected disability, nor does he have a compensable 
service-connected disability. 


CONCLUSION OF LAW

Basic eligibility for veterans healthcare benefits is denied 
as a matter of law.  38 U.S.C.A. § 101 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.12a (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  That is, the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In the instant case the facts are not in dispute, and 
resolution of the appeal depends upon an interpretation of 
the laws and regulations pertaining to the requirements for 
minimum active duty service as it relates to eligibility for 
VA benefits.  Therefore, because no reasonable possibility 
exists that would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).


II. Law & Regulations

Minimum Active Duty Requirements
The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes 
full-time duty in the Armed Forces, other than active duty 
for training (ACDUTRA), and "Armed Forces" means the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof.  38 U.S.C.A. § 
101(10), (21).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA 
is full-time duty in the Armed Forces performed by Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(1).

In addition, according to 38 C.F.R. § 3.12a, a person who 
originally enlists (enlisted person only) in a regular 
component of the Armed Forces after September 7, 1980 and any 
other person (officer as well as enlisted) who enters on 
active duty after October 16, 1981 and who has not previously 
completed a continuous period of active duty of at least 
twenty-four months or been discharged or released from active 
duty under 10 U.S.C. § 1171 (early out) who does not complete 
a minimum period of active duty is not eligible for any 
benefit under title 38, United States Code or under any law 
administered by VA based on that period of service.  38 
C.F.R. § 3.12a.  The term minimum period of active duty 
means, for the purposes of this section, the shorter of the 
following periods: (1) twenty- four months of continuous 
active duty.  Non-duty periods that are excludable in 
determining VA benefit entitlement (e.g. see 38 C.F.R. § 
3.15) are not considered as a break in service for continuity 
purposes but are to subtracted from total time served; (2) 
The full period for which a person was called or ordered to 
active duty.  See 38 C.F.R. § 3.12a (a).

The minimum period of active duty requirement does not apply: 
(1) To a person who is discharged or released under 10 U.S.C. 
§§ 1171 or 1173 (early out or hardship discharge); (2) To a 
person discharged or released from active duty for a 
disability adjudged service connected without presumptive 
provisions of law, or who at the time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability; (3) To a person with a compensable 
service-connected disability; (4) To the provision of a 
benefit for or in connection with a service-connected 
disability, condition, or death; and (5) To benefits under 
chapter 19 of title 38, United States Code.  See 38 C.F.R. § 
3.12a (d).


III. Analysis

a. Factual Background
As reflected in the appellant's DD Form 4/1, Enlistment 
Document for the Armed Forces of the United States, he agreed 
to enlist in the Regular Component of the United States Army 
for not less than three years.  

The appellant's DD Form 214 reflects that he served on active 
duty for one year, five months and twenty-five days from 
October 1984 to April 1986.  He received a General Honorable 
Discharge.   

In his April 2005 NOD the appellant stated that he enlisted 
in the Reserves, effective December 1983, which he states 
"put[s] him well over the (24) month requirement after 
September 7, 1980."  Additionally, as reflected in his 
February 2006 substantive appeal, the appellant urged that 
under 38 U.S.C.A. § 101(2), he qualified as a "veteran."  
He discussed how he served as an outstanding soldier, and 
challenged the minimum active duty requirement enunciated in 
38 C.F.R. § 3.12a as discriminatory and unconstitutional 
pursuant to the First and Fourteenth Amendments to the United 
States Constitution.     

b. Discussion
The Board determines that the appellant does not satisfy the 
minimum active duty requirements set forth in 38 C.F.R. 
§ 3.12a, as his DD Form 214 reflects that he had active duty 
for only one year, five months, and twenty-five days, which 
clearly does not reach the requisite minimum of twenty-four 
consecutive months for such service.  Although the appellant 
has urged that he has satisfied this minimum service 
requirement when accounting for his period of Reserve 
service, which commenced in December 1983, such Reserve duty 
does not qualify as "active duty" for the purposes of 
38 C.F.R. § 3.12a, and therefore may not be credited towards 
a calculation of the appellant's active duty service.  The 
Board notes that it is bound, both by statute and regulation, 
to follow such regulatory provisions, and in this regard, it 
exercises no discretion.  See 38 U.S.C.A. § 7104 ("The Board 
shall be bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]").  As such, having not satisfied the minimum 
active duty requirements, the claim is denied as a matter of 
law.

The Board acknowledges the appellant's contention that the 
minimum active duty requirements enunciated in 38 C.F.R. § 
3.12a are unconstitutional and discriminatory under the First 
and Fourteenth Amendments to the United States Constitution.  
However, the Board is not the appropriate forum for this 
argument since the Board is bound in its decisions by VA laws 
and regulations.  See 38 U.S.C.A. § 7104(c); see also 
Saunders v. Brown, 4 Vet. App. 320, 326 (1993) 
("'[a]dministrative agencies are entitled to pass on 
constitutional claims but they are not required to do so'" 
quoting Plaquemines Port v. Federal Maritime Comm'n, 838 F.2d 
536, 544 (D.C. Cir. 1988)).  Therefore, the veteran's 
arguments based on the constitutionality of the minimum 
active duty requirements enunciated in 38 C.F.R. § 3.12a will 
not be considered.  


ORDER

Basic eligibility for veterans healthcare benefits is denied 
as a matter of law.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


